UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 05-1074



HONG CHENG,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A70-583-458)


Submitted:    August 19, 2005            Decided:   September 28, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sunit K. Joshi, JOSHI & ASSOCIATES, PC, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Emily
Anne Radford, Assistant Director, Keith Ian Bernstein, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hong Cheng, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying as untimely his motion to reopen immigration proceedings.

We have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to reopen.

See INS v. Doherty, 502 U.S. 314, 323-24 (1992).   Accordingly, we

deny the petition for review for the reasons stated by the Board.

See In re: Cheng, No. A70-583-458 (B.I.A. Dec. 20, 2004).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -